Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Claims 1-25 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26, 2016], in view of Arif et al. [US 20160202962 A1, March 24, 2016], further in view of Giorgos et al. [EP 3322127 A1, 2018-05-16].

With respect to claims 1 and 11, the claims limitations of a system and a computer readable storage medium having program instructions (col. 1, lines 45-47, a computer system for identifying dependency relationships in software, the computer system having a processor) comprise:
a graph component that employs an algorithm to generate a directed graph of computing elements (col. 7, line 61- col. 8, line 19, FIG. 7 there is shown a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 1)); and
a fault localization component that employs a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not teach:
computing element in an affected state), wherein the computing elements
 in the affected state have performance alerts in one or more abstraction layers of a computing environment.
Arif teaches:
computing element [e.g. topology computing elements (or nodes)] in an affected state ([0024] the monitor module 110 can be configured to test deployment patterns 102. The deployment patterns 102 can include topology definitions for how elements (or nodes) 104 are deployed within different environments. For example, the nodes 104 could include, but are not necessarily limited to, virtual machines (VM), web (or similar) servers (Svr), software applications and services (App), databases (DB), and database management systems (MS). Other nodes types and configurations are also possible), wherein the computing elements in the affected state have performance alerts [e.g. provide a notification of a potential problem] ([0030] the user interface can be configured to provide a notification of a potential problem with a deployment pattern in response to input from monitor server 110. Various embodiments also allow for the user interface 130 to include options for configuring the monitor server 110 (e.g., by selecting a test frequency for particular patterns). The configuration settings can be stored in a profiles and rules database 112), in one or more abstraction layers of a computing environment ([0087] FIG. 7, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 6) is shown).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with the computing elements in the affected state have performance alerts of Arif. Such a modification would allow the monitor server determine the status of the deployment candidate components are accessible by attempting to establish a communications link) (Arif [0034]).
a monitoring component that employs abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements.
Giorgos teaches a monitoring component [e.g. CUSUM is a change detection monitoring tools and algorithms] that employs abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements [e.g. detection of shifts from the mean of a given sample of points in a time series] (page 4, 4th paragraph, tools and algorithms for detecting abrupt changes in a time series, the proposed method preferably uses the Cumulative Sum Control Chart (CUSUM) that was developed by E.S. Page. CUSUM is a change detection monitoring technique allowing the detection of shifts from the mean of a given sample of points in a time series. When a point exceeds an upper or lower threshold then a change is found. In the present case, instead of thresholds the method preferably uses the standard deviation of the output of the change detection algorithm. The standard deviation is capable of capturing the magnitude of the changes that occurred and is an indicator of high variance).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif with the monitoring and detection time-series change data to detect a performance defect of computing elements of Giorgos. Such a modification would provide a methodology for detecting video streaming Quality of Experience (e.g. computing elements) issues from network traffic) (Giorgos, page 2, 3rd paragraph). 

wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie col. 2, lines 58-63, clusters of dependent and related source code components at various levels are identified and represented in dependency graphs. The dependency graphs are programming language independent and enable a highly granular cross function interaction view of the dynamic relationships between software code segments of the software product.
Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well).

With respect to dependent claim 3, Brodie as modified by Arif and Giorgos further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; 
Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).

Regarding claims 12-13; the instant claims recite substantially same limitations as the above rejected claims 2-3 and are therefore rejected under the same prior-art teachings.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Arif and Giorgos, as applied to 1 and 11,  further in view of Li et al. [US 20190087253 A1, March 21, 2019].

With respect to dependent claim 4, Brodie as modified by Arif does not teach an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph.
Li teaches:
an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif with generating an aggregate alert of Li. Such a modification would prevent a system administrator working on solving the network problem be distracted by receiving a multitude of transaction failure alerts due to the network being down (Li [0003]).

With respect to dependent claim 5, Brodie as modified by Arif does not teach generates an aggregate alert of the performance alerts; and assigns one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor.

generates an aggregate alert of the performance alerts ([0036-0038] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222….); and assigns one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor ([0024] server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif with generating an aggregate alert of Li. Such a modification would prevent a system administrator working on solving the network problem be distracted by receiving a multitude of transaction failure alerts due to the network being down (Li [0003]).

Regarding claims 14-15; the instant claims recite substantially same limitations as the above rejected claims 4-5 and are therefore rejected under the same prior-art teachings.

Claims 16-18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26, 2016], in view of Arif et al. [US 20160202962 A1, March 24, 2016], Li et al. [US 20190087253 A1, March 21, 2019], further in view of Giorgos et al. [EP 3322127 A1, 2018-05-16].

With respect to claims 16 and 21, the claims limitations of a system and a method comprising a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (col. 1, lines 45-47, a computer system for identifying dependency relationships in software, the computer system having a processor) comprise:
a graph component that employs an algorithm to generate a directed graph of computing elements (col. 7, line 61- col. 8, line 19, FIG. 7 there is shown a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 1));
a fault localization component that employs a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not teach:
computing element in an affected state, wherein the computing elements
 in the affected state have performance alerts in one or more abstraction layers of a computing environment.
Arif teaches:
computing element in an affected state [e.g. topology computing elements (or nodes)] ([0024] the monitor module 110 can be configured to test deployment patterns 102. The deployment patterns 102 can include topology definitions for how elements (or nodes) 104 are deployed within different environments. For example, the nodes 104 could include, but are not necessarily limited to, virtual machines (VM), web (or similar) servers (Svr), software applications and services (App), databases (DB), and database management systems (MS). Other nodes types and configurations are also possible), wherein the computing elements in the affected state have performance alerts [e.g. provide a notification of a potential problem] ([0030] the user interface can be configured to provide a notification of a potential problem with a deployment pattern in response to input from monitor server 110. Various embodiments also allow for the user interface 130 to include options for configuring the monitor server 110 (e.g., by selecting a test frequency for particular patterns). The configuration settings can be stored in a profiles and rules database 112), in one or more abstraction layers of a computing
environment ([0087] FIG. 7, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 6) is shown).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with the computing elements in the affected state have performance alerts of Arif. Such a modification would allow the monitor server determine the status of the deployment candidate 
Brodie as modified by Arif does not teach a signature component that assigns a semantic signature to the directed graph.
Li teaches a signature component [e.g. alert management system] that assigns a semantic signature to the directed graph [e.g. generate a complete root cause failure graph corresponding to the cloud environment] ([0022-0023] server 104 and server 106 may provide services for managing real-time monitoring alerts by analyzing alerts in a chain of alerts to determine a root cause of the alerts having dependent alert relationships based on a root cause dependency table. A root cause dependency table identifies relationships among dependent monitoring alerts. Also, it should be noted that server 104 and server 106 may each represent a plurality of different servers providing alert management services to clients…. Server 104 and server 106 may provide information, such as boot files, operating system images, software applications, and client component monitoring agents to clients 110, 112, and 114. Server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue). 
[0061] the monitoring alert regarding an occurrence of a critical component failure within a cloud environment and hold that critical alert in an alert management system while waiting for more monitoring data from other monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment…).

Brodie as modified by Arif and Li does not teach a monitoring component that employs abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements.
Giorgos teaches a monitoring component [e.g. CUSUM is a change detection monitoring tools and algorithms] that employs abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements [e.g. detection of shifts from the mean of a given sample of points in a time series] (page 4, 4th paragraph, tools and algorithms for detecting abrupt changes in a time series, the proposed method preferably uses the Cumulative Sum Control Chart (CUSUM) that was developed by E.S. Page. CUSUM is a change detection monitoring technique allowing the detection of shifts from the mean of a given sample of points in a time series. When a point exceeds an upper or lower threshold then a change is found. In the present case, instead of thresholds the method preferably uses the standard deviation of the output of the change detection algorithm. The standard deviation is capable of capturing the magnitude of the changes that occurred and is an indicator of high variance).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif rd paragraph). 

With respect to dependent claim 17, Brodie as modified by Arif, Li and Giorgos further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie, col. 2, lines 58-63, clusters of dependent and related source code components at various levels are identified and represented in dependency graphs. The dependency graphs are programming language independent and enable a highly granular cross function interaction view of the dynamic relationships between software code segments of the software product.
Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well).

With respect to dependent claim 18, Brodie as modified by Arif, Li and Giorgos further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage devices 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. 
Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).

Regarding claims 22-23; the instant claims recite substantially same limitations as the above rejected claims 17-18 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 20, Brodie as modified by Arif, Li and Giorgos further teaches an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph (Li [0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment raw alerts 238 to alert root cause analysis component 222.
Li [0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).

Regarding claim 25; the instant claims recite substantially same limitations as the above rejected claim 20 and is therefore rejected under the same prior-art teachings.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Arif, Li and Giorgos, as applied to claims 16 and 21, further in view of Bhola et al. [US 20130080350 A1, September 14, 2012].

With respect to dependent claim 19, Brodie as modified by Arif, Li and Giorgos does not specifically teach wherein the semantic signature comprises at least one of a topological signature or a temporal signature, and wherein the semantic signature comprises at least one of a textual description or a graphical description of the directed graph.
wherein the semantic signature comprises at least one of a topological signature or a temporal signature ([0093] the changed datetime column 508 provides date and time information for the modification. The revision changeset column 510 associates each change record to a corresponding revision from the source control system having the checked-in change), and wherein the semantic signature comprises at least one of a textual description or a graphical description of the directed graph ([0065] the notification engine 232 is configured to generate a notification for one or more users to be notified of a pending change to the object model….. the notification may include a text description, a graphical view (e.g., a directed graph), and/or a combination thereof to describe the pending change, the elements involved, and any relevant relationships).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif, Li and Giorgos with providing description of the directed graph of Bhola. Such a modification would provide a description of how the model elements to be changed may affect one or more model elements in which the notified user has an interest (Bhola [0065]).

Regarding claim 24; the instant claims recite substantially same limitations as the above rejected claim 19 and is therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Brodie et al. [US 9690553 B1, September 26, 2016].

With respect to claim 6, Brodie teaches a computer-implemented method, comprising:
employing, by a system operatively coupled to a processor, an algorithm to generate a directed graph of computing (col. 7, line 61- col. 8, line 19, FIG. 7 there is shown a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 1)); and
employing, by the system, a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).

With respect to dependent claim 7, Brodie further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (col. 2, lines 58-63, clusters of dependent and related source code components at various levels are 
col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well).

With respect to dependent claim 8, Brodie further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 1)).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Li et al. [US 20190087253 A1, March 21, 2019].
 
With respect to dependent claim 9, Brodie does not teach generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph.
Li teaches generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with generating an aggregate alert of the performance alerts of Li. Such a modification would provide resource usage be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service (Li [0050]).

With respect to dependent claim 10, Brodie does not teach generating, by the system, an aggregate alert of the performance alerts; and assigning, by the system, one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor.
Li teaches:
generating, by the system, an aggregate alert of the performance alerts ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment); and assigning, by the system, one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor [e.g. generate a complete root cause failure graph corresponding to the cloud environment] ([0022-0023] server 104 and server 106 may provide services for managing real-time monitoring alerts by analyzing alerts in a chain of alerts to determine a root cause of the alerts having dependent alert Server 104 and server 106 may provide information, such as boot files, operating system images, software applications, and client component monitoring agents to clients 110, 112, and 114. Server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue). 
[0061] the monitoring alert regarding an occurrence of a critical component failure within a cloud environment and hold that critical alert in an alert management system while waiting for more monitoring data from other monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with assigns a semantic signature to the directed graph of Li. Such a modification would provide resource usage be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service (Li [0050]).

Response to Amendment
In response to the 09/23/2021 office action claims 1, 11, 16 and 21 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-25 are currently pending and stand rejected.
Response to Arguments
Applicant’s arguments filed on 11/23/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153